DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 5, 6, 8, 11, 13-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 9, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US Pub No. 2018/0096554) and Douer (US Pub No. 2019/0166874).
Regarding claim 1, Hough teaches a connected frozen beverage machine, comprising:
a plurality of sensors adapted to produce a plurality of signals including at least a power signal (See [0027]) and low product signal when a product in the hopper is below a specified level ([0053]);
a retrofit module comprising a receiver for the plurality of signals and a communication component for sending the plurality of signals to a central system (See Fig. 1, -150, [0012] and [0017]).
	Hough does not teach a beverage dispenser comprising at least one hopper and a cooling system, cooling signal when the cooling system is running, and a power signal.
	Douer teaches a frozen beverage dispenser (See abstract) comprising at least one hopper and a cooling system ([0111] and [0050]), cooling signal when the cooling system is running ([0119]), and a power signal (abstract and [0087]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hough’s machine to include Douer’s to provide an expensive and easily installable vending machine for frozen beverage applications. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Regarding claim 2, Hough teaches the retrofit module comprises a global positioning
system module (See [0069]).
	Regarding claim 4, Hough teaches the retrofit module integrated with an older vending machine (See [0011]).  The retrofit module can be placed within or outside of the existing dispenser. Placing the retrofit module within the housing of the beverage dispenser is one of a finite number of identified and predictable potential locations for placing the module.  A person of ordinary skill in the art could have pursued the placement within the dispenser with a reasonable expectation of success.
	Regarding claim 7, Hough teaches at least one of the plurality of signals is used to estimate the amount of a product being dispensed by the beverage dispenser (See [0037]).
Regarding claim 12, Hough does not teach a beverage dispenser comprising at least one hopper and a cooling system.
Douer teaches a frozen beverage dispenser (See abstract) comprising at least one hopper and a cooling system ([0111] and [0050]).
	Regarding claims 9 and 16-18, Hough teaches a food service equipment remote monitoring system (See abstract), comprising:
food service equipment products, comprising a plurality of sensors
adapted to produce a plurality of signals (See [0019] and [0053]); and
a retrofit module installed in each of the plurality of food service equipment products, the
retrofit module comprising a receiver for the plurality of signals (See Fig. 1 -150, [0011], and [0017] );
communication component for sending the plurality of signals to a central system (See [0030], [0037], [0062], and [0071]);
wherein the central system is adapted and configured to receive the plurality of signals
and generate alerts based on the signals (See [0053]).
	Douer teaches a plurality of food service products (See abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hough as applied to claim 9 above, and further in view of Taylor (US pub No. 2018/0007453).
	Regarding claim 10, Hough does not teach calculating throughput.
	Taylor teaches calculating throughput for a product (See [0032]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Hough’s system to include Taylor’s calculation to provide data that allows for more placement of products which the consumer prefers and to ensure freshness of products. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683